Exhibit 10.47

LOGO [g94062image001.jpg]

March 1,2007

Edward J. Kelly, III

Chairman and Chief Executive Officer

Mercantile Bankshares Corporation

2 Hopkins Plaza

Baltimore, MD 21201

Dear Mr. Kelly,

This letter will confirm our understanding with respect to the Supplemental
Retirement Agreement dated as of February 2, 2001 (and as amended February 27,
2007) by and between you, Mercantile Bankshares Corporation (“Mercantile”) and
Mercantile-Safe Deposit and Trust Company (the “Agreement”). A copy of the
Agreement is attached hereto.

We acknowledge and agree as follows:

 

  •  

Upon the effective date of the merger (the “Merger”) between Mercantile and The
PNC Financial Services Group, Inc. (“PNC”), the Agreement will be binding on PNC
as successor to Mercantile in accordance with Section 11.2 of the Agreement.

 

  •  

Solely for the purposes of the Agreement, upon the effective date of the Merger
your employment with Mercantile and/or PNC shall be deemed to have been
terminated as of February 28,2007.

 

  •  

Based upon the foregoing, and the terms of the Agreement, upon your attainment
of age 60, PNC’s obligation to you pursuant to the Agreement will be the payment
of a retirement benefit, commencing June 1,2013 and continuing for the remainder
of your life, in the amount of $247,951 annually, payable monthly (subject to
your right to elect to receive such benefit in either a Joint and Survivor
Option or a Guaranteed Period Option, in which case the foregoing amount shall
be a reduced amount which is the Actuarial Equivalent of a straight life annuity
of $247,951 commencing on such date).

 

  •  

Based upon the foregoing, and the terms of the Agreement, in the event PNC
elects to defer payment of your retirement benefit until your attainment of age
65 (in accordance with Section 2.4 of the Agreement), PNC’s obligation to you

 



--------------------------------------------------------------------------------

LOGO [g94062img002.jpg]

 

 

pursuant to the Agreement will be the payment of a retirement benefit,
commencing June 1, 2018 and continuing for the remainder of your life, in the
amount of $230,792 annually, payable monthly (subject to your right to elect to
receive such benefit in either a Joint and Survivor Option or a Guaranteed
Period Option, in which case the foregoing amount shall be a reduced amount
which is the Actuarial Equivalent of a straight life annuity of $230,792
commencing on such date).

 

  •  

In accordance with the terms of the Agreement, in the event of your death before
commencement of the payment of your retirement benefit under the Agreement,
PNC’s obligation to your beneficiary will be the payment of a death benefit in
the amount of $208,907 annually, payable monthly, commencing on the first day of
the month next following your death and continuing thereafter for a period of
ten years.

 

  •  

Nothing herein shall be construed as an amendment to or modification of the
Agreement. Without limiting the foregoing, nothing herein shall be construed as
limiting or restricting your options, as set forth in the Agreement, to elect
the form of benefit or designate (or change the designation of) a beneficiary,

 

  •  

Your currently designations and elections under the agreement are set forth in
Exhibit A attached hereto.

Should you have any questions regarding the agreement, please call Kenneth
(Mike) Beatty at 412-768-8316.

 

Sincerely, THE PNC FINANCIAL SERVICES GROUP, INC. By:   /s/ Richard J. Johnson  
Name:   Richard J. Johnson   Title:   CFO



--------------------------------------------------------------------------------

LOGO [g94062img002.jpg]

 

Edward J. Kelly, III

Supplemental Retirement Agreement dated February 2, 2001

Election/Designation worksheet

Date: February 28, 2007

 

Mail to:

   The PNC Financial Services Company, Inc.    One PNC Plaza    249 Fifth Avenue
   Pittsburgh, PA 15222-2707    ATTN: Director of Human Resources

 

1. Designated beneficiary:                                         
                                        

 

2. Contingent beneficiary:                                         
                                        

 

3. Form of Retirement Benefit (select one):

 

  a. Straight Life Annuity:            ¨

 

  b. Joint and Survivor Option:    ¨

 

  i. Post-death rate (select one);

 

  1. 100%      ¨

 

  2. 75%        ¨

 

  3, 66.7%     ¨

 

  4. 50%        ¨

 

  c. Guaranteed Benefit Option:

 

  i. Period Certain (select one)

 

  1. 5 yrs      ¨

 

  2. 10 yrs    ¨

 

  3. 15 yrs    ¨

 

  4. 20 yrs    ¨

 

    Edward J. Kelly, III Date: _______________________________________



--------------------------------------------------------------------------------

SUPPLEMENTAL RETIREMENT AGREEMENT

THIS SUPPLEMENTAL RETIREMENT AGREEMENT, entered into this 2nd day of February,
2001, by and between MERCANTILE BANKSHARES CORPORATION (“Mercshares”) and
MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY (“Merc-Safe”), both corporations of
the State of Maryland, Two Hopkins Plaza, Baltimore, Maryland 21201, hereinafter
collectively referred to as “Employer,” and EDWARD J. KELLY, III, hereinafter
referred to as “Executive.”

WHEREAS, Employer has employed Executive pursuant to an Executive Employment
Agreement entered into on the 2nd day of February, 2001; and

WHEREAS, pursuant to such Executive Employment Agreement, Employer has
represented to Executive that he will be eligible to participate in a
supplemental executive retirement plan; and

WHEREAS, Employer and Executive wish to set forth the specific terms of such
supplemental executive retirement plan.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
undertakings hereinafter set forth, and other good and valuable consideration,
receipt of which is hereby acknowledged, Employer and Executive hereby agree as
follows:

SECTION 1 - DEFINITIONS

 

1.1 Definitions

 

  (a) Actuarial Assumptions

“Actuarial Assumptions” shall mean, with respect to mortality, 1983 Group
Mortality Table, and with respect to interest, 7.5%, or such other assumptions
as may be described in the Agreement.

 

  (b) Actuarial Equivalent

“Actuarial Equivalent” shall mean a benefit of equivalent dollar value on a
specified date, computed on the basis of Actuarial Assumptions.

 

  (c) Agreement

“Agreement” shall mean the Supplemental Retirement Agreement between Executive
and Employer, as set forth herein, as amended from time to time.



--------------------------------------------------------------------------------

  (d) Beneficiary

“Beneficiary” shall mean such person, persons, entity or entities as may be
designated by Executive to receive benefits after the death of Executive, all as
provided for in Section 3.

 

  (e) Cash Balance Plan

“Cash Balance Plan” shall mean the Cash Balance Plan for Employees of Mercantile
Bankshares Corporation and Participating Affiliates, as amended from time to
time.

 

  (f) Cash Balance SERP

“Cash Balance SERP” shall mean the Mercantile Bankshares Corporation and
Participating Affiliates Supplemental Cash Balance Executive Retirement Plan, as
amended from time to time.

 

  (g) Code

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

  (h) Committee

“Committee” shall mean the Compensation Committee of Mercantile Bankshares
Corporation.

 

  (i) Compensation

“Compensation” shall mean Executive’s base salary and such bonus as may be
received pursuant to Employer’s Annual Incentive Compensation Plan or as may
otherwise be paid by Employer, in each case prior to reductions for elective
contributions under Sections 401(k), 125 or 132(f) of the Code, or under any
nonqualified deferred compensation plan of Employer.

 

  (j) Disability or Disabled

“Disability” or “Disabled” shall mean disability as defined under the long-term
disability plan of Mercshares.



--------------------------------------------------------------------------------

  (k) Early Retirement Date

“Early Retirement Date” shall mean the first day of the month coincident with or
next following the date on which Executive attains age 60.

 

  (l) Final Average Compensation

“Final Average Compensation” shall mean Executive’s average annual compensation
during the three consecutive 12-month periods contained within the last five
consecutive 12-month periods immediately prior to the month in which Executive’s
termination of employment occurs, affording the highest such Final Average
Compensation. In the event that Executive’s entire period of employment consists
of less than three consecutive 12-month periods, his Final Average Compensation
shall be determined by averaging (on an annual basis) his Compensation during
his entire period of employment with Employer.

 

  (m) 401(k) SERP

“401(k) SERP” shall mean the Mercantile Bankshares Corporation and Participating
Affiliates Supplemental 401(k) Executive Retirement Plan, as amended from time
to time.

 

  (n) Late Retirement Date

“Late Retirement Date” shall mean the first day of the month coincident with or
next following the date on which Executive’s termination of employment occurs
after his Normal Retirement Date.

 

  (o) Normal Retirement Date

“Normal Retirement Date” shall mean the first day of the month coincident with
or next following the date on which Executive attains age 65.

 

  (p) Primary Social Security Benefit

“Primary Social Security Benefit” shall mean the benefit to which Executive is
entitled at age 65 as if he terminated employment at age 65. If Executive
terminates employment prior to age 65, his Primary Social Security Benefit
commencing at age 65 shall be estimated by assuming no future earnings and by
using the applicable provisions of the federal Social Security Act as in effect
on the date Executive terminates employment. The Primary Social Security Benefit
shall be determined without taking into consideration any benefits to which he
may be entitled by reason of his dependents, his spouse’s age, or any disability
which he, his spouse or any dependent may suffer, or any income earned by him
which may reduce the amount of federal Social Security benefits to which he
might otherwise be entitled.



--------------------------------------------------------------------------------

  (q) Retirement Benefit

“Retirement Benefit” shall mean Executive’s supplemental retirement benefit, as
described in Section 2.1.

 

  (r) Thrift Plan

“Thrift Plan” shall mean the Employees’ Thrift Plan of Mercantile Bankshares
Corporation and Participating Affiliates, as amended from time to time.

 

  (s) Year of Service

“Year of Service” shall mean each full and fractional 12-month period, measured
from the date on which Executive commenced employment with Employer, during
which Executive works on a full-time basis for Employer. In addition, a Year of
Service shall include each full and fractional 12-month period, measured from
the date on which Executive attained age 25 and ending on the date Executive
commenced employment with Employer.

SECTION 2 - AMOUNT AND FORM OF BENEFITS

 

2.1 Normal Retirement Date

(a) Upon Executive’s retirement on his Normal Retirement Date, he shall receive
a Retirement Benefit which shall be an annual benefit, payable monthly,
commencing on his Normal Retirement Date and continuing for his life in an
amount equal to the sum of (1), (2) and (3) (the “gross benefit”) minus the sum
of (4), (5), (6), (7) and (8) (the “offsets”), where:

 

  (1) is 0.5% of his Final Average Compensation multiplied by his first 10 Years
of Service;

 

  (2) is 1% of his Final Average Compensation multiplied by his next 15 Years of
Service;

 

  (3) is 3% of his Final Average Compensation multiplied by his next 15 Years of
Service;

 

  (4) is Executive’s benefit under the Cash Balance Plan;

 

  (5) is Executive’s benefit under the Thrift Plan;

 

  (6) is Executive’s benefit under the 401(k) SERP;

 

  (7) is Executive’s benefit under the Cash Balance SERP; and



--------------------------------------------------------------------------------

  (8) is Executive’s Primary Social Security Benefit.

(b) The offsets provided for in Sections 2.1(a)(4) through (8) above shall be
implemented by reducing on a dollar for dollar basis the annual benefit payable
to Executive pursuant to Sections 2.1(a)(1) through (3) above. Each such offset
shall be expressed as an annual straight life annuity payment commencing on
Executive’s Normal Retirement date regardless of whether Executive elects to
receive such benefit in the form of a straight life annuity or to commence
receiving such benefit on his Normal Retirement Date. The annual life annuity
payments which are the Actuarial Equivalent of the benefits described in
Sections 2.1(a)(5) through (7), and thus the offsets to be used pursuant to this
Section 2.1, shall be calculated pursuant to the Actuarial Assumptions. Such
offsets described in Sections 2.1(a)(5) through (7) shall be calculated as if
amounts which had previously been withdrawn or paid from any such arrangement
prior to Executive’s Normal Retirement Date had not been so withdrawn or paid;
this calculation shall be done by determining the Actuarial Equivalent of any
such withdrawal or payment as of the Participant’s Normal Retirement Date and
then by applying such Actuarial Equivalent as an offset as described above.

 

2.2 Early Retirement Date

Upon Executive’s termination of employment on or after his Early Retirement Date
(but prior to his Normal Retirement Date), he shall receive a Retirement
Benefit, as described in Section 2.1, which shall be an annual benefit, payable
monthly, commencing on the first day of the month following his termination of
employment and continuing for his life, calculated as follows: Executive’s gross
benefit, as described in Sections 2.1(a)(1) through (3), shall be reduced, in
order to reflect early payment, by 4% for each full year (and proportionately
for each fractional year) by which his benefit commencement date precedes his
Normal Retirement Date. The offsets, as described in Sections 2.1(a)(4) through
(8), to be used in such calculation shall be determined as of the date
Executive’s benefit commences. For purposes of calculating the offset described
in Section 2.1(a)(4), the early retirement reduction factors in the Cash Balance
Plan shall be utilized to reflect early payment. For purposes of calculating the
offset described in Section 2.1(a)(8), Actuarial Assumptions shall be utilized
to reflect early payment.

 

2.3 Late Retirement Date

If Executive is permitted to continue in employment subsequent to his Normal
Retirement Date, then upon his termination of employment after his Normal
Retirement Date, he shall receive a Retirement Benefit, as described in
Section 2.1, which shall be an annual benefit, payable monthly, commencing on
his Late Retirement Date and continuing for his life. The Retirement Benefit
payable to Executive at his Late Retirement Date shall be the Actuarial
Equivalent of what Executive’s Retirement Benefit would have been had his
employment terminated on his Normal Retirement Date and had he commenced
receiving his Retirement Benefit on his Normal Retirement Date.



--------------------------------------------------------------------------------

2.4 Other Termination of Employment

Upon Executive’s termination of employment prior to his Early Retirement Date,
he shall be entitled to receive a Retirement Benefit, as described in
Section 2.1, which shall be an annual benefit, payable monthly, commencing on
his Normal Retirement Date and continuing for his life in an amount calculated
pursuant to Section 2.1 hereof; provided, however, that the offsets described in
Sections 2.1(a)(5) through (7) to be applied at Executive’s Normal Retirement
Date shall be fixed as of the date of Executive’s termination of employment and
shall be the Actuarial Equivalent of such offsets determined as of Executive’s
termination of employment. The Committee, in its sole discretion, may determine
to commence Executive’s Retirement Benefit at any time after he attains age 60
(but prior to his Normal Retirement Date), in which case his Retirement Benefit
shall be calculated as provided in Section 2.2; provided, however, that the
offsets described in Sections 2.1(a)(5) through (7) to be applied at Executive’s
benefit commencement date shall be fixed as of the date of Executive’s
termination of employment and shall be the Actuarial Equivalent of such offsets
determined as of Executive’s termination of employment.

 

2.5 Disability

(a) In the event Executive incurs a Disability prior to the termination of his
employment, and thereby ceases to be actively employed, he will receive benefits
under the long-term disability plan of Mercshares until he is no longer Disabled
or until he attains the age of 65, whichever is sooner. If Executive remains
Disabled until age 65, or ceases to be Disabled but does not return to active
employment in his current position, he shall receive a Retirement Benefit under
this Agreement, commencing on what would have been his Normal Retirement Date
(or, in the Committee’s sole discretion, on any date after what would have been
his Early Retirement Date, assuming the long-term disability plan of Mercshares
had ceased paying benefits to Executive at such time), based on his Final
Average Compensation and Years of Service as of the date he incurred a
Disability and calculated pursuant to Section 2.4.

(b) If Executive’s Disability ends and he returns to active employment in his
current position, he will again commence accruing benefits under this Agreement
and the calculation of his Retirement Benefit shall be governed by the terms of
this Agreement; provided, however, that the period of time during which he was
Disabled shall not count as Years of Service hereunder; and further provided,
that the period of time during which he was Disabled shall not be deemed to
interrupt his consecutive Years of Service for purposes of calculating his Final
Average Compensation.



--------------------------------------------------------------------------------

2.6 Form of Benefit

In lieu of a straight life annuity form of benefit, Executive may elect, with
the consent of the Committee, to receive his Retirement Benefit in one of the
following forms:

 

  (a) Joint and Survivor Option

 

  (1) Executive may elect to receive, in lieu of a straight life annuity, a
reduced annual benefit, payable monthly, which is the Actuarial Equivalent of
such straight life annuity, payable during Executive’s life and continuing after
his death at a full, 75%, 66-2/3%, or 50% rate (according to the election of
Executive) to the Executive’s surviving Beneficiary for the remainder of such
Beneficiary’s life. For purposes of the Joint and Survivor Option, only one
natural person may be designated as a beneficiary.

 

  (2) If Executive’s Beneficiary dies before commencement of benefit payment to
Executive, the election of a joint and survivor option shall thereupon become
void. If Executive’s Beneficiary dies after commencement of benefit payments to
Executive, but before the date of Executive’s death, the election of a joint and
survivor option shall remain effective and Executive shall receive the reduced
retirement benefit payable to him under such option.

 

  (b) Guaranteed Period Option

 

  (1) Executive may elect to receive, in lieu of a straight life annuity, a
reduced annual benefit, payable monthly, which is the Actuarial Equivalent of
such straight life annuity, payable during Executive’s life and guaranteed to
continue to Executive or his designated Beneficiary for a period certain of 5,
10, 15 or 20 years, according to the election of Executive, after the
commencement of benefit payments to Executive, regardless of whether Executive
survives such period certain.

 

  (2) If Executive’s Beneficiary dies before Executive, Executive shall have the
right to designate another Beneficiary. If Executive’s Beneficiary dies after
Executive and after benefits have commenced, benefits for the remainder of the
period certain will be continued to the estate of the Beneficiary, unless
Executive shall have designated another Beneficiary to receive such benefits.

SECTION 3 - DEATH BENEFITS

 

3.1 Death Before Commencement of Retirement Benefit

If Executive dies prior to the commencement of his Retirement Benefit, his
Beneficiary shall be entitled to receive, commencing on the first day of the
month next following Executive’s death, a death benefit. The death benefit shall
initially be calculated, pursuant to Section 2 hereof, as if Executive had
terminated employment as of the date of his death and commenced receiving his
Retirement Benefit as of such date



--------------------------------------------------------------------------------

in the form of a straight life annuity; for purposes of reducing Executive’s
gross benefit in the event Executive dies prior to attaining age 60, the
reduction percentage described in Section 2.2 shall be used to reduce such
benefit to an age-60 benefit and Actuarial Assumptions shall be used thereafter
to reduce such benefit to a benefit commencing as of the date of his death. Such
straight life annuity shall then be converted, pursuant to Actuarial
Assumptions, to a 10-year period certain annuity, and Executive’s Beneficiary
shall receive monthly payments of such 10-year period certain annuity until the
end of the term. If Executive’s Beneficiary dies before the end of the 10-year
term, benefits for the remainder of the period certain will be continued to the
estate of the Beneficiary, unless the Executive shall have designated another
Beneficiary to receive such benefits.

 

3.2. Death After Commencement of Retirement Benefit

If Executive dies subsequent to the commencement of his Retirement Benefit in
accordance with a method described in Section 2, the death benefit, if any,
payable to his Beneficiary shall be distributed in accordance with the method of
distribution already in effect.

 

3.3 Designation of Beneficiary

(a) Executive shall have the right to designate a Beneficiary to receive the
sums to which he may be entitled upon his death. Such designation of Beneficiary
shall be in writing and delivered to the Committee, and shall be effective upon
receipt by the Committee. Executive shall have the right to change such
designation by notice in writing to the Committee. Any such change shall be
deemed to revoke all prior designations.

(b) If Executive shall fail to validly designate a Beneficiary or if no
designated Beneficiary survives Executive, any sums payable upon his death shall
be paid to the person or persons in the first of the following classes of
successive preference beneficiaries surviving at the death of Executive:
Executive’s (1) surviving spouse, (2) lineal descendants, per stirpes, and
(3) estate. The Committee shall decide what Beneficiaries, if any, have been
validly designated, and its decision shall be binding and conclusive on all
persons.

SECTION 4 - OBLIGATION TO BE UNSECURED

It is understood and agreed that Employer’s obligations under this Agreement
shall not be secured in any manner. Neither Executive nor any Beneficiary shall
be deemed to have any property interest, legal or equitable, in any asset of
Employer, and neither Executive’s right to his Retirement Benefit nor any other
Beneficiary’s right to benefits under this Agreement shall be greater than, nor
shall it have any preference or priority over, the rights of any unsecured
general creditor of Employer. Anything in this Section to the contrary
notwithstanding, Employer may establish a rabbi trust to accumulate assets for
the purpose of providing benefits under this Agreement.



--------------------------------------------------------------------------------

SECTION 5 - ALIENATION OR ENCUMBRANCE

No payments, benefits or rights under this Agreement shall be subject in any
manner to anticipation, sale, transfer, assignment, mortgage, pledge,
encumbrance, charge or alienation by Executive or other Beneficiary.

SECTION 6 - CLAIMS PROCEDURE

 

6.1 Benefit Claim

Any claim for a benefit under this Agreement by Executive or other Beneficiary
shall be made in writing and delivered to the Committee at Mercshares’ principal
office. If Executive or other Beneficiary believes he has incorrectly been
denied any benefit under this Agreement, either in whole or in part, the
Committee shall advise the claimant in writing of the proper amount of the
benefit, if any, and the specific reasons for the denial. The Committee shall
also furnish the claimant at that time with a written notice containing:

(a) A specific reference to pertinent provisions of the Agreement;

(b) A description of any additional material or information necessary for the
claimant to perfect this claim, if possible, and an explanation of why such
material or information is needed; and

(c) An explanation of the following claims review procedure.

 

6.2 Claims Review Procedure

Within 60 days of receipt of the information described above, the claimant
shall, if further review is desired, file a written request for reconsideration
with the Committee at Mercshares’ principal office. So long as the claimant’s
request for review is pending (including such 60-day period), the claimant or
his duly authorized representative may review pertinent documents and may submit
issues and comments in writing to the Committee.

 

6.3 Final Decision

A final decision shall be made by the Committee within 60 days of the filing by
the claimant of the request for reconsideration; provided, however, that if the
Committee in its discretion, feels that a hearing with the claimant or his
representative present is necessary or desirable, this period shall be extended
an additional 60 days. The decision by the Committee shall be conveyed to the
claimant in writing and shall include specific reasons for the decision, written
in a manner calculated to be understood by the claimant, with specific
references to the pertinent provisions of the Agreement on which the



--------------------------------------------------------------------------------

decision is based. This claims review procedure shall not deprive Executive of
any judicial remedy to which he may otherwise be entitled.

 

6.4 Obligations of Committee

The members of the Committee shall use ordinary care and diligence in the
performance of their duties. They shall be entitled to rely conclusively, and
shall be fully protected in any action or omission taken by them in good faith
reliance, upon the advice or opinions of any persons, firms or agents retained
by them, including, but not limited to, accountants, actuaries, counsel and
other specialists. Nothing contained herein shall preclude Employer from
indemnifying any member for all actions under this Agreement, or from purchasing
liability insurance to protect such members with respect to their duties
pursuant to this Agreement.

SECTION 7 - NONGUARANTEE OF EMPLOYMENT

Nothing contained in this Agreement shall be construed as a contract of
employment between Employer and Executive, or as a right of Executive to be
continued in the employment of Employer or as a limitation of the right of
Employer to discharge Executive, with or without cause, at any time.

SECTION 8 - INCAPACITY OF RECIPIENT

If any person entitled to a distribution under this Agreement is deemed by the
Committee to be incapable of personally receiving and giving a valid receipt for
such payment, then, unless and until claim therefore shall have been made by a
duly appointed guardian or other legal representative of such person, the
Committee may provide for such payment or any part thereof to be made to any
other person or institution then contributing toward or providing for the care
and maintenance of such person. Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of the Employer
therefore.

SECTION 9 - WITHHOLDING

Employer shall have the right to deduct from any payment made hereunder any
taxes required by law to be withheld from Executive or any Beneficiary with
respect to such payment.

SECTION 10 - COOPERATION OF PARTIES

Each party to this Agreement agrees to perform any and all acts and execute any
and all documents and papers which are necessary or desirable for carrying out
this Agreement or any of its provisions.

SECTION 11 - BINDING ON SUCCESSORS

 

11.1 With Respect to Executive

This Agreement is personal to Executive and may not be assigned by him. This
Agreement shall, however, inure to the benefit of, and be enforceable by,
Executive’s personal representatives.



--------------------------------------------------------------------------------

11.2 With Respect to Employer

This Agreement shall insure to the benefit of and be binding upon Employer and
its successors and assigns, whether by merger, consolidation, reorganization,
share exchange, transfer of assets or otherwise. Employer shall require any
business successors to assume and agree to be bound by and perform this
Agreement in the same manner and to the same extent as Employer would be
required to perform if no such succession had taken place.

SECTION 12 - MODIFICATION AND WAIVER

This Agreement may not be modified, altered or amended except by a subsequent
written instrument executed by all of the parties hereto. No waiver of any
provision of this Agreement shall be binding unless evidenced by a subsequent
written instrument executed by that party against whom it is sought to be
enforced.

SECTION 13 - GENERAL PROVISIONS

 

13.1 Plurals and Gender

Where appearing in this Agreement, the masculine gender shall include the
feminine and neuter genders, and the singular shall include the plural, and vice
versa, unless the context clearly indicates a different meaning.

 

13.2 Counterparts

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original.

 

13.3 Entire Agreement

This Agreement represents the entire agreement between the parties, and all
prior representations, agreements and understandings between the parties as to
its subject matter are of no further force or validity.

 

13.4 Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Maryland, without reference to principles of conflict of laws,
except to the extent superseded by the Employee Retirement Income Security Act
of 1974, as amended from time to time.



--------------------------------------------------------------------------------

13.5 Severability

In the event that one or more provisions of this Agreement are found to be
unenforceable or illegal, the remaining provisions of the Agreement shall remain
in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Supplemental Retirement
Agreement the day and year first above written.

 

WITNESS:     /s/ Alan D. Yarbro     /s/ Edward J. Kelly, III ALAN D. YARBRO    
EDWARD J. KELLY, III ATTEST:     MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY /s/
Alan D. Yarbro     By:   /s/ H. Furlong Baldwin (SEAL) ALAN D. YARBRO       H.
FURLONG BALDWIN Secretary       Chief Executive Officer ATTEST:     MERCANTILE
BANKSHARES CORPORATION /s/ Alan D. Yarbro     By:   /s/ H. Furlong Baldwin
(SEAL) ALAN D. YARBRO       H. FURLONG BALDWIN Secretary       President and
Chief Executive Officer



--------------------------------------------------------------------------------

FIRST AMENDMENT TO SUPPLEMENTAL RETIREMENT AGREEMENT

WHEREAS, MERCANTILE BANKSHARES CORPORATION and MERCANTILE SAFE-DEPOSIT AND TRUST
COMPANY (collectively, the “Employer”) and Edward J. Kelly, III (the
“Executive”) entered into a Supplemental Retirement Agreement dated February 2,
2001; and

WHEREAS, the Employer and the Executive wish to amend the Supplemental
Retirement Agreement in order that it may comply with Section 409A of the
Internal Revenue Code of 1986, as amended.

NOW THEREFORE, the Supplemental Retirement Agreement is amended as follows:

FIRST CHANGE

Section 2.4 shall be deleted in its entirety and the following substituted in
lieu thereof:

 

  “2.4 Other Termination of Employment

Upon Executive’s termination of employment prior to his Early Retirement Date,
he shall be entitled to receive a Retirement Benefit, as described in
Section 2.1, which shall be an annual benefit, payable monthly, commencing on
his Early Retirement Date and continuing for his life in an amount calculated
pursuant to Section 2.2 hereof; provided, however, that the offsets described in
Sections 2.1(a)(5) through (7) to be applied at Executive’s Early Retirement
Date shall be fixed as of the date of Executive’s termination of employment and
shall be the Actuarial Equivalent of such offsets determined as of Executive’s
termination of employment. The Committee, in its sole discretion, may instead
determine to commence Executive’s Retirement Benefit on his Normal Retirement
Date, in which case his Retirement Benefit shall be calculated as provided in
Section 2.1; provided, however, that (a) the offsets described in Sections
2.1(a)(5) through (7) to be applied at Executive’s Normal Retirement Date shall
be fixed as of the date of Executive’s termination of employment and shall be
the Actuarial Equivalent of such offsets determined as of Executive’s
termination of employment, and (b) any such election to defer Executive’s
benefit shall be made in writing by the Committee and communicated to Executive
NO LATER THAN the date of Executive’s 59th birthday (or within such other limits
as may be provided under Section 409A of the Code).”



--------------------------------------------------------------------------------

SECOND CHANGE

Section 2.5 (a) shall be deleted in its entirety and the following substituted
in lieu thereof:

“(a) In the event Executive incurs a Disability prior to the termination of his
employment, and thereby ceases to be actively employed, he will receive benefits
under the long-term disability plan of Mercshares until he is no longer Disabled
or until he attains the age of 65, whichever is sooner. If Executive remains
Disabled until age 65, or ceases to be Disabled but does not return to active
employment in his current position, he shall receive a Retirement Benefit under
this Agreement, commencing on what would have been his Normal Retirement Date,
based on his Final Average Compensation and Years of Service as of the date he
incurred a Disability and calculated as provided in Section 2.1; provided,
however, that the offsets described in Sections 2.1(a)(5) through (7) to be
applied at Executive’s Normal Retirement Date shall be fixed as of the date of
the date Executive incurred such Disability and shall be the Actuarial
Equivalent of such offsets determined as of Executive’s Disability date.”

THIRD CHANGE

A new Section 14 shall be added to the Supplemental Retirement Agreement, to
read as follows:

“SECTION 14 – SECTION 409A

 

  14.1 Section 409A Rules

If at the time of his “separation from service” Executive is a “specified
employee” (both as defined in Section 409A of Code), Executive shall not be
entitled to any payments under this Agreement upon such separation until the
earlier of (a) the date which is six months after Executive’s separation from
service for any reason other than death, or (b) Executive’s date of death.
Anything contained herein to the contrary notwithstanding, no distribution shall
be made pursuant to this Agreement unless such distribution is made with respect
to one of the permissible distribution events set forth in Section 409A, as
applicable. In addition, if any provision of the Agreement contravenes
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder, Mercshares shall reform such provision to maintain to the maximum
extent practicable the original intent of the applicable provision without
violating the



--------------------------------------------------------------------------------

provisions of Section 409A of the Code, and shall take such other actions as may
be necessary to preserve the economic result to Executive as contemplated under
this Agreement.”

The Supplemental Retirement Agreement dated as of February 2, 2001, as amended
by the foregoing changes, remains in full force and effect.

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
27th day of February, 2007.

 

WITNESS:     Edward J. Kelly, III /s/ John L. Unger     /s/ Edward J. Kelly, III
ATTEST:     MERCANTILE BANKSHARES CORPORATION /s/ John L. Unger     By:   /s/
Jay M. Wilson         ATTEST:     MERCANTILE SAFE- DEPOSIT AND TRUST COMPANY /s/
John L. Unger     By:   /s/ Jay M. Wilson